COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Terry Fox v. Terry Properties, LLC

Appellate case number:      01-19-00687-CV

Trial court case number:    19-CCV-065277

Trial court:                County Court at Law No. 3 of Fort Bend County

       Appellant, Terry Fox, has filed a second pro se motion to dismiss this appeal. We
denied appellant’s first motion to dismiss because appellant is represented by counsel and
may not file pro se motions on his own behalf. See TEX. R. CIV. P. 7 (“Any party to a suit
may appear and prosecute or defend his rights therein, either in person or by an attorney of
the court.”); Posner v. Dallas Cnty. Child Welfare Unit of the Tex. Dep’t of Human Servs.,
784 S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied) (holding appellants in civil
cases not entitled to “‘hybrid representation,’ representation partly by counsel and partly
pro se.”). “[W]e have no obligation to accept or consider pleadings filed pro se by a party
who is represented by counsel.” In re Watson, No. 07-08-0232-CV, 2008 WL 2583003, at
*1 (Tex. App.—Amarillo June 30, 2008, orig. proceeding) (citation omitted).

       Accordingly, the Court denies appellant’s motion to dismiss this appeal without
prejudice to refiling. Appellant may either: (1) have his attorney file a motion to dismiss;
or (2) have his attorneys withdraw from representation and then proceed pro se. See TEX.
R. APP. P. 6.5.

       It is so ORDERED.


Judge’s signature:     /s/ Evelyn V. Keyes
                         Acting individually       Acting for the Court


Date: ____December 17, 2019___